Citation Nr: 1606989	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis.

2.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran submitted a claim of service connection for "herniated disc".  In March 2013, the RO denied service connection for cervical spondylosis (claimed as herniated disc) and for degenerative disc disease of the lower thoracic spine (claimed as herniated disc).  The Veteran disagreed with the decision and perfected this appeal.  

On review, the Veteran did not specifically limit his claim to the thoracic spine and he reports complaints related to his "back".  Evidence of record shows degenerative disc disease of the lumbar spine as well as the lower thoracic spine and thus, the Board has rephrased the appeal issue to address the thoracolumbar spine.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service treatment records show the Veteran was in a motor vehicle accident in September 1986.  He struck the windshield with his forehead and struck the dashboard with his left knee.  He was treated for abrasions and contusions and at that time denied neck and back pain.  Six days later, he was seen with increased neck and back pain.  Assessment was status post motor vehicle accident with paraspinal muscle spasm.  X-rays of the cervical and lumbar spines were normal.  X-rays of the thoracic spine showed anterior wedging T12 - questionable fracture versus normal variant.  Rule out compression fracture.  An October 27, 1986 physical therapy record notes the Veteran's symptoms had increased since he was in the field.  The Veteran did not undergo a separation examination.  

Post-service records show current disability.  An August 2009 MRI of the thoracic spine included findings of minimal anterior wedging of T11 and T12.  Conclusion was (1) minimal degenerative disc disease within the lower thoracic spine. Otherwise negative.  There is no MRI evidence for significant stenosis or herniated disc.  (2) No bone marrow edema is present.  An August 2009 MRI of the cervical spine showed (1) central disc bulge at C4-C5 and C5-C6 but no herniated disc or significant stenosis; and (2) there is a small right paracentral disc at C6-C7.  

The Veteran underwent a VA examination in March 2013.  He reported a motor vehicle accident during service and that he hurt his back, neck, left knee, and had laceration/abrasions in the face.  He reported that his back condition has worsened since service and that he was evaluated by a private orthopedic clinic in 2009.  He also reported that he was involved in another motor vehicle accident approximately 7 years ago and received chiropractor treatment to the spine.  The private MRIs were reviewed and the Veteran underwent lumbar spine x-rays which showed mild anterior wedging of T10-T12 vertebral bodies and mild disc height loss at L1-2 and facet arthropathy within the lower lumbar spine.  Diagnosis was cervical spondylosis and degenerative disc disease of the lower thoracic and lumbar spines.  

The RO requested opinions as to whether the claimed conditions were related to the in-service motor vehicle accident.  The examiner discussed relevant service treatment records and provided negative opinions noting the following:

Military findings are inconsistent with current clinical findings of degenerative disc disease lower thoracic spine, which is more likely secondary to natural wear and tear of the aging process.  

Military findings are inconsistent with current clinical findings of degenerative disc disease lumbar spine, which is more likely secondary to natural wear and tear of the aging process.  There also has been no continuity of care for low back (lumbar).

Military findings are inconsistent with current clinical findings of cervical spondylosis, which is more likely secondary to natural wear and tear of the aging process.  

In his notice of disagreement, the Veteran reported that after his in-service auto accident, he had to continue with parachute jumps and physical training which led to his permanent injuries.  He indicated he was not stating that any one incident caused his present conditions and he agreed with the medical doctors that the continuation of physical training, airborne jumps and his service added to the long term injuries.  The Veteran set forth similar contentions in a July 2014 statement and also indicated that he has continued to experience pain and spasm to the neck and back.  

On review, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159(c) (2015).  First, the Veteran should be provided an opportunity to submit any additional relevant post-service records, to include records showing orthopedic and chiropractic treatment.  

Second, the Veteran suggests doctors have asserted that his military service contributed to his long-term injuries.  The Board is unable to find a medical statement in the record to this effect and the Veteran should be provided an opportunity to submit such a statement in support of his claim.  

Finally, the Board finds the VA examination inadequate in that it appears to consider only the motor vehicle accident and does not address the impact, if any, of his airborne training.  The Veteran's DD Form 214 shows receipt of the Army Parachute Badge and his reports appear consistent with his service duties.  Additionally, the examination report states military findings are inconsistent with current clinical findings, but does not provide an adequate rationale as to why.  An addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional relevant post-service treatment.  Specifically, he should be asked to submit an authorization for release of records from Augusta Orthopedic Clinic and for any chiropractic treatment.  Properly identified records should be requested in accordance with 38 C.F.R. § 3.159(c)(1).

2.  Contact the Veteran and provide him the opportunity to identify and/or submit any medical statements relating his current claimed conditions to military service.  

3.  Thereafter, return the March 2013 VA examination for addendum.  If the March 2013 examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner.  The electronic claims folder must be available for review.  

The examiner is again requested to review the claims folder and provide opinions as to whether current cervical spondylosis and/or thoracolumbar degenerative disc disease are at least as likely as not related to active military service or events therein, to include the 1986 motor vehicle accident and/or airborne training.  

In making this determination, the examiner is advised that continuity of treatment is not required and that the Veteran is competent to report continuity of symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

The examiner is specifically requested to address the in-service findings of a questionable fracture at T12 and current findings of wedging at T10-12 and whether they are related.  If the examiner again determines that military findings are inconsistent with current clinical findings and that such are attributed to normal wear and tear (versus the 1986 motor vehicle accident and/or subsequent in-service airborne training) he/she should provide a detailed explanation as to why. 

A complete rationale should be provided for any opinion offered.  

4.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




